 

Exhibit 10.4

County Bancorp, Inc.
Investors Community bank

Employment Agreement

This Employment Agreement (this “Agreement”) is made and entered into as of
August 7, 2017 (the “Effective Date”), by and between County Bancorp, Inc.
(the “Company”), Investors Community Bank (the “Bank” and together with the
Company, the “Employer”) and David A. Coggins (the “Executive,” and together
with the Employer, the “Parties”).

A.The Company is the sole shareholder of the Bank.

B.The Executive is currently employed by the Company and the Bank pursuant to
the terms of that certain employment agreement dated November 5, 2014, as
subsequently amended (the “Prior Employment Agreement”), by and between the Bank
and the Executive.

C.The Employer desires to continue to employ the Executive pursuant to the terms
of this Agreement and the Executive desires to continue such employment pursuant
to the terms of this Agreement.

D.The Parties have made commitments to each other on a variety of important
issues concerning the Executive’s employment, including the performance that
will be expected of the Executive, the compensation the Executive will be paid,
how long and under what circumstances the Executive will remain employed and the
financial details relating to any decision that either the Employer or the
Executive may make to terminate this Agreement.

E.The Parties desire to enter into this Agreement as of the Effective Date and,
to the extent provided herein, to have this Agreement supersede all of the terms
of all prior employment agreements between the Parties, whether or not in
writing, including the Prior Employment Agreement, and any such prior employment
agreement shall become null and void as of the Effective Date, and the parties
thereunder shall have no rights or interests therein.

Now, therefore, in consideration of the foregoing and the mutual promises and
covenants of the Parties set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby expressly
covenant and agree as follows:

1.Employment Term.  The term of this Agreement (the “Term”) and the Executive’s
employment under this Agreement shall commence as of the Effective Date and end
on December 31, 2017, unless sooner terminated as provided herein.  The Term
shall be extended automatically for one (1) additional year beginning on January
1, 2018 and on each January 1 thereafter unless either Party notifies the other
Party, by written notice delivered no later than ninety (90) days prior to such
January 1, that the Term shall not be extended for an additional
year.  Notwithstanding any provision of this Agreement to the contrary, if a
Change of Control occurs during the Term, this Agreement shall remain in effect
for the two (2)-year period following the Change of Control and shall then
terminate.

2.Duties.  During the Term, the Executive shall devote the Executive’s full
business time, energies and talents to serving as the Executive Vice President –
Chief Banking Officer of the Bank, at the direction of the Chief Executive
Officer (“CEO”).  The Executive shall have such duties and responsibilities as
may be assigned to the Executive from time to time by the CEO, which duties and
responsibilities shall be commensurate with the Executive’s position, shall
perform all duties assigned to the Executive faithfully and efficiently, subject
to the direction of the CEO, and shall have such authorities and powers as are
inherent to the undertakings applicable to the Executive’s position and
necessary to carry out the responsibilities and duties required of the Executive
hereunder.  Notwithstanding the foregoing provisions of this Section 2, during
the

 

--------------------------------------------------------------------------------

 

Term, the Executive may devote reasonable time to activities other than those
required under this Agreement, including activities of a charitable,
educational, religious or similar nature (including professional associations)
to the extent such activities do not, in the reasonable judgment of the CEO,
inhibit, prohibit, interfere with or conflict with the Executive’s duties under
this Agreement or conflict in any material way with the business of the Employer
or an Affiliate; provided, however, that the Executive shall not serve on the
board of directors of any business (other than the Employer or an Affiliate) or
hold any other position with any business without receiving the prior written
consent of the CEO.  For purposes of this Agreement, “Affiliate” means each
company, corporation, partnership, Financial Institution or other entity that,
directly or indirectly, is controlled by, controls, or is under common control
with, the Employer, where “control” means (i) the ownership of fifty-one percent
(51%) or more of the voting securities or other voting or equity interests of
any corporation, partnership, joint venture or other business entity, or
(ii) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such corporation, partnership, joint
venture or other business entity.

3.Compensation and Benefits.

(a)Base Salary.  For services performed by the Executive for the Employer
pursuant to this Agreement during the Term, the Employer shall pay the Executive
a base salary at the rate of Two Hundred Forty-Five Thousand Dollars
($245,000.00) per year, payable in substantially equal installments in
accordance with the Employer’s regular payroll practices (“Salary”).  Beginning
on or about January 1, 2018, and on or about each January 1 thereafter, the
Executive’s rate of Salary shall be reviewed by the Compensation Committee
(the “Committee”) of the Board and, following such review, the Salary may be
increased, but not decreased, with such adjusted amount then becoming the
“Salary” for purposes of this Agreement.

(b)Annual Bonuses.  The Executive shall be eligible to receive performance-based
annual incentive bonuses (each, the “Incentive Bonus”) from the Employer for
each fiscal year ending during the Term.  Any Incentive Bonus shall be paid not
later than two and one-half months following the close of the year in which it
is earned, provided that any Incentive Bonus shall not be considered earned
until the Board has made all determinations and taken all actions necessary to
establish such Incentive Bonus.

(c)Long Term Incentive Program.  The Executive shall be eligible to participate
in the Employer’s long-term equity incentive program, as determined in the sole
discretion of the Committee.

(d)Other Benefits.  Executive shall be eligible to participate, subject to the
terms thereof, in all other plans of the Company as may be in effect from time
to time with respect to senior executives employed by the Company, as determined
by the Committee (excluding participation in any non-qualified retirement or
deferred compensation programs, unless specifically selected for participation
by the Committee).  During the Employment Period, Executive and Executive’s
dependents, as the case may be, shall be eligible to participate, subject to the
terms thereof, in all tax qualified retirement and similar benefit plans and all
medical, dental, disability, group and executive life, accidental death and
travel accident insurance, and other similar welfare benefit plans of the
Company as may be in effect from time to time with respect to employees of the
Company generally.

(e)Business Reimbursements.  The Executive shall be eligible to be reimbursed by
the Employer, on terms that are substantially similar to those that apply to
other similarly situated and performing executives employed by the Employer, for
reasonable out-of-pocket expenses for entertainment, travel, meals, lodging, and
similar items that are consistent with the Employer’s expense reimbursement
policy and that are actually incurred by the Executive in the promotion of the
Employer’s business.

4.Termination.  Either Party may terminate the Executive’s employment and this
Agreement pursuant to the terms of this Section 4.  The Executive’s right to
benefits and payments, if any, for periods after the Date of Termination shall
be determined in accordance with Section 5.

2

--------------------------------------------------------------------------------

 

(a)Death or Disability.  This Agreement shall terminate immediately in the event
of the Executive’s Disability or death.  In accordance with Section 13, the
Company shall promptly give the Executive written notice of any such
determination of the Executive’s Disability and of any decision of the Board to
terminate the Executive’s employment by reason thereof.  In the event of
Disability, until the Date of Termination, the Salary payable to the Executive
shall be reduced dollar-for-dollar by the amount of disability benefits paid to
the Executive in accordance with any disability policy or program of the Company
or the Bank.

(b)Discharge for Cause.  In accordance with the procedures hereinafter set
forth, the Company may discharge the Executive from the Executive’s employment
hereunder for Cause.  This Agreement shall terminate immediately as of the Date
of Termination in the event the Executive is discharged for Cause.  Any
discharge of the Executive for Cause shall be communicated by a written notice
of termination to the Executive given in accordance with Section 13.

(c)Resignation for Good Reason.  Prior to the Executive’s termination for Good
Reason, the Executive shall give the Employer written notice in accordance with
Section 13 of the occurrence of the event or condition that the Executive
believes constitutes a Good Reason within thirty (30) days of the initial
existence of such event or condition.  If the Employer determines that the
events or conditions exist as alleged by the Executive, and does not cure such
events or conditions within thirty (30) days of the Executive’s written notice,
then this Agreement and the Executive’s employment hereunder shall terminate on
the thirtieth (30th) day following the Executive’s written notice.

(d)Discharge without Cause; Resignation without Good Reason.  Either Party may
terminate this Agreement and the Executive’s employment hereunder for any reason
by delivering written notice of termination in accordance with Section 13 to the
other Party no fewer than thirty (30) days before the Date of Termination, which
date shall be specified in the notice of termination.  The Employer may provide
for an earlier Date of Termination, provided the Employer pays to the Executive
the Salary that would have been earned during such notice period.  Any payment
in lieu of notice pursuant to this Section 4(d) shall be made in a single lump
sum on the first payroll date following the Date of Termination.

5.Rights upon Termination.  If either Party terminates this Agreement and the
Executive’s employment under this Agreement, the Executive’s right to benefits,
if any, for periods after the Date of Termination shall be determined in
accordance with this Section 5:

(a)Accrued Obligations.  If the Date of Termination occurs during the Term for
any reason, the Executive shall be entitled to the Accrued Obligations, in
addition to any other benefits to which the Executive may be entitled under the
following provisions of this Section 5 or the express terms of any employee
benefit plan or as required by law.  Any benefits to be provided to the
Executive pursuant to this Section 5(a) shall be provided within thirty (30)
days after the Date of Termination; provided, however, that any benefits,
incentives or awards payable as described in Section 5(e) shall be provided in
accordance with the terms of the applicable plan, program or
arrangement.  Except as may expressly be provided to the contrary in this
Agreement, nothing in this Agreement shall be construed as requiring the
Executive to be treated as employed by the Employer following the Date of
Termination for purposes of any plan, program or arrangement.

(b)Termination for Cause, Death, Disability, Voluntary Resignation without Good
Reason, or Non-Renewal.  If the Date of Termination occurs during the Term and
is a result of a termination for Cause, the Executive’s Disability or death, or
a termination by the Executive other than for Good Reason, or if this Agreement
expires due to notice of non-renewal by either Party as provided under Section 1
or at the end of a Covered Period, then, other than the Accrued Obligations, the
Executive shall have no right to benefits under this Agreement (and the Employer
shall have no obligation to provide any such benefits) for periods after the
Date of Termination. In the event of a termination due to the executive’s death
or Disability, the Employer shall also provide the Executive, or Executive’s
estate or beneficiary, a Pro Rata Bonus.

3

--------------------------------------------------------------------------------

 

(c)Termination other than for Cause or Termination for Good Reason.  If the
Executive’s employment with the Employer is subject to a Termination, other than
during a Covered Period, then, in addition to the Accrued Obligations, the
Employer shall provide the Executive the following benefits:

(i)On the thirtieth (30th) day following the Date of Termination, the Executive
shall commence receiving the Severance Amount (less any amount described in
Section 5(c)(ii), with such amount to be paid in substantially equal monthly
installments, equal in number to the number of months utilized in determining
the Severance Amount, but in no event more than twelve (12) months, with each
successive payment being due on the first payroll date following the monthly
anniversary of the Date of Termination.

(ii)To the extent any portion of the Severance Amount exceeds the “safe harbor”
amount described in Treasury Regulation §1.409A-1(b)(9)(iii)(A), the Executive
shall receive such portion of the Severance Amount that exceeds the “safe
harbor” amount in a single lump sum payment payable on the thirtieth (30th) day
following the Date of Termination.

(d)Termination upon a Change of Control.  If the Executive’s employment with the
Employer is subject to a Termination within a Covered Period, then, in addition
to Accrued Obligations, the Employer shall provide the Executive the following
benefits:

(i)On the thirtieth (30th) day following the Date of Termination, the Employer
shall pay the Executive a lump sum payment in an amount equal to the Severance
Amount.

(e)Other Benefits.

(i)The Executive’s rights following a termination of employment with the
Employer for any reason with respect to any benefits, incentives or awards
provided to the Executive pursuant to the terms of any plan, program or
arrangement sponsored or maintained by the Employer, whether tax-qualified or
not, which are not specifically addressed herein, shall be subject to the terms
of such plan, program or arrangement and this Agreement shall have no effect
upon such terms except as specifically provided herein.

(ii)Except as specifically provided herein, the Employer shall have no further
obligations to the Executive under this Agreement following the Executive’s
termination of employment for any reason.

(f)Continuing Obligations after Termination.  If the Executive’s employment with
the Employer terminates for any reason, the Employer’s obligations and the
Executive’s obligations under Sections 5 through 25 shall continue after
termination of the employment relationship.

6.Release.  Notwithstanding any provision of this Agreement to the contrary, no
benefits owed to the Executive under Section 5 (except for the Accrued
Obligations) shall be provided to the Executive unless the Executive executes
(without subsequent revocation) and delivers to the Employer a general release
and waiver, in a form that is substantially similar to the release attached
hereto as Exhibit A (the “Release”).

7.Excise Tax Limitation.

(a)It is the intention of the Employer and the Executive that no portion of any
payment under this Agreement, or payments to or for the benefit of the Executive
under any other agreement or plan, be deemed to be an “Excess Parachute Payment”
as defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), or its successors.  It is agreed that the present value of and payments
to or for the benefit of the Executive in the nature of compensation, receipt of
which is contingent on a Change of Control, and to which Section 280G of the
Code applies (in the aggregate “Total Payments”) shall not exceed an amount
equal to one dollar less than the maximum amount which the Employer may pay
without loss of

4

--------------------------------------------------------------------------------

 

deduction under Section 280G(a) of the Code.  Present value for purposes of this
Agreement shall be calculated in accordance with Section 280G(d)(4) of the
Code.  Within one hundred and twenty (120) days following the earlier of (A) the
giving of the notice of termination or (B) the giving of notice by the Employer
to the Executive of its belief that there is a payment or benefit due the
Executive which will result in an Excess Parachute Payment, the Executive and
the Employer, at the Employer’s expense, shall obtain the opinion of an
Independent Advisor (as defined below), which opinion need not be unqualified,
which sets forth (A) the Executive’s applicable Base Amount (as defined under
Section 280G of the Code), (B) the present value of Total Payments and (C) the
amount and present value of any Excess Parachute Payments.  In the event that
such opinion determines that there would be an Excess Parachute Payment, the
payment hereunder or any other payment determined by such Independent Advisor to
be includable in Total Payments shall be modified, reduced or eliminated as
specified by the Parties shall reasonably determine, so that under the bases of
calculation set forth in such opinions there will be no Excess Parachute
Payment; provided that any such modification, reduction or elimination must be
in accordance with Section 409A of the Code.  The provisions of this Section 7,
including the calculations, notices and opinions provided for herein shall be
based upon the conclusive presumption that (A) the compensation and benefits
provided for in Section 5 hereof and (B) any other compensation earned by the
Executive pursuant to the Employer’s compensation programs which would have been
paid in any event, are reasonable compensation for services rendered, even
though the timing of such payment is triggered by the Change of Control.  In the
event that the provisions of Sections 280G and 4999 of the Code are repealed
without succession, this Section 7 shall be of no further force or effect.

(b)The Employer and the Executive hereby recognize that the Restrictive
Covenants under Section 8 have value and that the value shall be recognized in
the Section 280G calculations by an allocation of a portion of the termination
benefits to the restrictive covenant provisions based on the fair market value
of such restrictive covenant provisions.  The Independent Advisor shall make the
determination of the fair value to be allocated to the restrictive covenant
provisions.

(c)For purposes of this Agreement, “Independent Advisor” shall mean an
independent nationally recognized accounting firm approved by the Employer and
the Executive, where such approval shall not be unreasonably withheld by either
party.

8.Restrictive Covenants.

(a)Confidential Information.  The Executive acknowledges that, as a result of
the Executive’s employment with the Employer, the Executive has and will produce
and access to confidential and/or proprietary, non‑public information concerning
the Employer or its Affiliates, including marketing materials, financial and
other information concerning customers and prospective customers, customer
lists, records, data, trade secrets, proprietary business information, pricing
and profitability information and policies, strategic planning, commitments,
plans, procedures, litigation, pending litigation and other information not
generally available to the public (collectively, “Confidential
Information”).  The Executive shall not directly or indirectly use, disclose,
copy or make lists of Confidential Information for the benefit of anyone other
than the Employer, either during the Executive’s employment with the Employer or
for a period of five (5) years thereafter, except to the extent that such
information is or thereafter becomes lawfully available from public sources, or
such disclosure is authorized in writing by the Employer, required by law or any
competent administrative agency or judicial authority, or otherwise as is
reasonably necessary or appropriate in connection with the performance by the
Executive of the Executive’s duties hereunder.  Unless otherwise prohibited by
law, if the Executive receives a subpoena or other court order or is otherwise
required by law to provide information to a governmental authority or other
person concerning the activities of the Employer or any of its Affiliates, or
the Executive’s activities in connection with the business of the Employer or
any of its Affiliates, the Executive shall immediately notify the Employer of
such subpoena, court order or other requirement and deliver forthwith to the
Employer a copy thereof and any attachments and non-privileged correspondence
related thereto.  The Executive shall take reasonable precautions to protect
against the inadvertent disclosure of Confidential Information.  The Executive
shall abide by the Employer’s reasonable policies, as in effect from time to
time, respecting avoidance of interests conflicting with those of the Employer

5

--------------------------------------------------------------------------------

 

and its Affiliates.  In this regard, the Executive shall not directly or
indirectly render services to any person or entity where the Executive’s service
would involve the use or disclosure of Confidential Information.  The Executive
shall not use any Confidential Information to guide the Executive in searching
publications or other publicly available information, selecting a series of
items of knowledge from unconnected sources and fitting them together to claim
that the Executive did not violate any agreements set forth in this Agreement.

The Executive shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Accordingly, the Executive has the right to disclose
in confidence trade secrets to Federal, State, and local government officials,
or to an attorney, for the sole purpose of reporting or investigating a
suspected violation of law. The Executive also has the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure. Nothing in this
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by 18 U.S.C. §
1833(b). Nothing in this Agreement shall be construed to authorize, or limit
liability for, an act that is otherwise prohibited by law, such as the unlawful
access of material by unauthorized means.

(b)Documents and Property.

(i)All records, files, documents and other materials or copies thereof relating
to the business of the Employer or its Affiliates that the Executive prepares,
receives, or uses, shall be and remain the sole property of the Employer and,
other than in connection with the performance by the Executive of the
Executive’s duties hereunder, shall not be removed from the premises of the
Employer or any of its Affiliates without the Employer’s prior written consent,
and shall be promptly returned to the Employer upon the Executive’s termination
of employment for any reason, together with all copies (including copies or
recordings in electronic form), abstracts, notes or reproductions of any kind
made from or about the records, files, documents or other materials.

(ii)The Executive acknowledges that the Executive’s access to and permission to
use the Employer’s and any Affiliate’s computer systems, networks and equipment,
and all the Employer and Affiliate information contained therein, is restricted
to legitimate business purposes on behalf of the Employer.  Any other access to
or use of such systems, network, equipment and information is without
authorization and is prohibited.  The restrictions contained in this Section 8
extend to any personal computers or other electronic devices of the Executive
that are used for business purposes relating to the Employer or any
Affiliate.  The Executive shall not transfer any Employer or Affiliate
information to any personal computer or other electronic device that is not
otherwise used for any business purpose relating to the Employer.  Upon the
termination of the Executive’s employment with the Employer for any reason, the
Executive’s authorization to access and permission to use the Employer’s and any
Affiliate’s computer systems, networks and equipment, and any Employer and
Affiliate information contained therein, shall cease.

(c)Non-Competition and Non-Solicitation.  As an essential ingredient of, and in
consideration of the substantial severance benefits provided pursuant to this
Agreement in addition to the Executive’s employment, or continued employment,
with the Employer, the Executive shall not, during the Restricted Period,
directly or indirectly do any of the following:

(i)Engage or invest in, own, manage, operate, finance, control, participate in
the ownership, management, operation, or control of, be employed by, associated
with, or in any manner connected with, serve as a director, officer, or
consultant to, lend the Executive’s name or any similar name to, lend the
Executive’s credit to or render services or advice to, any Financial Institution
with an office located, or to be located at an address identified in a filing
with any

6

--------------------------------------------------------------------------------

 

regulatory authority, within the Restricted Area; provided, however, that the
ownership by the Executive of shares of the capital stock of any Financial
Institution, which shares are listed on a securities exchange and that do not
represent more than 1% of the institution’s outstanding capital stock, shall not
violate any terms of this Agreement.  For purposes of clarification and not
limitation or expansion, it is the parties intent that the foregoing is not
intended to limit Executive from performing services outside of the Restricted
Area for a person or entity solely because the person or entity has a location
within the Restricted Area, unless Executive’s services are directed towards
activities on behalf of such person or entity within the Restricted Area;

(ii)(A) Hire, or induce or attempt to induce any employee of the Employer or its
Affiliates (limited to all officer-level employees, Executive’s direct reports,
or members of Executive’s department or area of responsibility) to leave the
employ of the Employer or its Affiliates; (B) interfere with the relationship
between the Employer or its Affiliates and any such employee of the Employer or
its Affiliates; or (C) induce or attempt to induce any customer, supplier,
licensee, or other business relation of the Employer or its Affiliates with whom
the Executive had an ongoing business relationship while employed by the
Employer or its Affiliates to cease doing business with the Employer or its
Affiliates or interfere with the relationship between the Employer its
Affiliates and their respective customers, suppliers, licensees, or other
business relations with whom the Executive had an ongoing business relationship.

(iii)Solicit the business of any person or entity known to the Executive to be a
customer of the Employer or its Affiliates, where the Executive, or any person
reporting to the Executive, had accessed Confidential Information of, had an
ongoing business relationship with while employed by the Employer of its
Affiliates, or had made Substantial Business Efforts with respect to, such
person or entity, with respect to products, activities, or services that compete
in whole or in part with the products, activities, or services of the Employer
its Affiliates.

(d)Remedies for Breach of Restrictive Covenant.  The Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and the Executive acknowledges that the
covenants contained in this Section 8 are reasonable with respect to their
duration, geographical area and scope.  The Executive further acknowledges that
the restrictions contained in this Section 8 are reasonable and necessary for
the protection of the legitimate business interests of the Employer, that they
create no undue hardships, that any violation of these restrictions would cause
substantial injury to the Employer and such interests, and that such
restrictions were a material inducement to the Employer to enter into this
Agreement.  In the event of any violation or threatened violation of these
restrictions, the Employer, in addition to and not in limitation of, any other
rights, remedies or damages available to the Employer under this Agreement or
otherwise at law or in equity, shall be entitled to preliminary and permanent
injunctive relief to prevent or restrain any such violation by the Executive and
any and all persons directly or indirectly acting for or with the Executive, as
the case may be.  If the Executive violates the Restrictive Covenant and the
Employer brings legal action for injunctive or other relief, the Employer shall
not, as a result of the time involved in obtaining such relief, be deprived of
the benefit of the full period of the Restrictive Covenant.  Accordingly, the
Restrictive Covenant shall be deemed to have the duration specified herein
computed from the date the relief is granted but reduced by the time between the
period when the Restrictive Period began to run and the date of the first
violation of the Restrictive Covenant by the Executive.  Notwithstanding
anything contained in this Agreement to the contrary, in the event that the
Executive’s employment is terminated without Cause or the Executive resigns for
Good Reason and the Employer reasonably determines in good faith that the
Executive has violated any provision of Section 8, then the Employer shall be
entitled to discontinue any payments or benefits that would otherwise be
provided to the Executive under Sections 5(c), and 5(d), and the Executive shall
forfeit the Executive’s rights to the same.

(e)Other Agreements.  In the event of the existence of another agreement between
the Parties that (i) is in effect during the Restricted Period, and
(ii) contains restrictive covenants that conflict with any of the provisions of
Section 8, then the more restrictive of such provisions from the two agreements
shall

7

--------------------------------------------------------------------------------

 

control for the period during which both agreements would otherwise be in
effect.

9.Defense and Indemnification.

(a)The Employer agrees that if the Executive is made a party to or involved in,
or is threatened to be made a party to or otherwise to be involved in, any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that the Executive is or
was a director, officer or employee of the Employer or is or was serving at the
request of the Employer as a director, officer, member, employee or agent of
another corporation, limited liability corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is the Executive’s alleged
action in an official capacity while serving as a director, officer, member,
employee or agent, the Executive shall be indemnified and held harmless by the
Employer against any and all liabilities, losses, expenses, judgments,
penalties, fines and amounts reasonably paid in settlement in connection
therewith, and shall be advanced reasonable expenses (including reasonable
attorneys’ fees) as and when incurred in connection therewith, to the fullest
extent legally permitted or authorized by the Employer’s By-laws or, if greater,
by the laws of the State of Wisconsin, as may be in effect from time to time,
subject to receipt by the Employer of an undertaking by the Executive or on the
Executive’s behalf to repay such amount if it shall ultimately be determined
that the Executive is not entitled to be indemnified by the Employer. The rights
conferred on the Executive by this Section 9 shall not be exclusive of any other
rights which the Executive may have or hereafter acquire under any statute, the
By-laws, agreement, vote of shareholders or disinterested directors, or
otherwise.  The indemnification and advancement of expenses provided for by this
Section 9 shall continue as to the Executive after the Executive ceases to be a
director, officer or employee and shall inure to the benefit of the Executive’s
heirs, executors and administrators.

(b)During the Term and thereafter for the duration of any statute of limitations
or other period during which a claim might be successfully brought against the
Executive, the Executive shall be covered to the same extent as directors by any
directors’ and officers’ liability insurance policy maintained by the Employer
from time to time.

10.Regulatory Suspension and Termination.

(a)If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Company’s and/or the Bank’s affairs by a
notice served under Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C.
§ 1818(g)) of the Federal Deposit Insurance Act, as amended, the Employer’s
obligations under this contract shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Employer shall: (i) pay the Executive all of the compensation
withheld while their contract obligations were suspended, and; (ii) reinstate
any of the obligations, which were suspended.

(b)If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Company’s and/or the Bank’s affairs by an order issued
under Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the
Federal Deposit Insurance Act, as amended, all obligations of the Employer under
this contract shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

(c)If the Company and/or the Bank is in default as defined in Section 3(x) (12
U.S.C. § 1813(x)(1)) of the Federal Deposit Insurance Act, as amended, all
obligations of the Employer under this contract shall terminate as of the date
of default, but this paragraph shall not affect any vested rights of the
contracting parties.

8

--------------------------------------------------------------------------------

 

(d)Except to the extent the Federal Deposit Insurance Corporation (the “FDIC”)
or the Board of Governors of the Federal Reserve System (each a “primary federal
regulator”) determines that continuation of this contract is necessary for the
continued operation of the Employer:

(e)All obligations of the Employer under this contract shall be terminated by or
at the direction of a primary federal regulator at the time: (A) the FDIC enters
into an agreement to provide assistance to or on behalf of the Employer under
the authority contained in Section 13(c) of the Federal Deposit Insurance Act
(12 U.S.C. § 1823(c)); or (B) a primary federal regulator approves a supervisory
acquisition to resolve problems related to the operation of the Employer;
provided, however, that any rights of the parties that have already vested shall
not be affected by such termination; and

(f)All obligations of the Employer under this contract shall be suspended by or
at the direction of a primary federal regulator if such primary federal
regulator determines that the Employer is in an unsafe or unsound condition for
the period, and such suspension shall continue so long as such determination
remains in effect.

(g)Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with Section 18(k) (12
U.S.C. §1828(k)) of the Federal Deposit Insurance Act as amended, and any
regulations promulgated thereunder.

11.No Set-Off; No Mitigation.  Except as provided herein, the Employer’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including any set-off, counterclaim, recoupment, defense or other right which
the Employer may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.  

12.Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of the Executive and the successors and
assigns of the Employer.  

13.Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or by recognized commercial delivery service or if mailed within the
continental United States by first class certified mail, return receipt
requested, postage prepaid, addressed as follows:

(a)If to the Employer, to:

County Bancorp, Inc.

PO Box 700

860 North Rapids Rd

Manitowoc, WI, 54221

Attention:  Corporate Secretary

 

(b)If to the Executive, to:

The most recent address reflected in Employer records.

 

Such addresses may be changed by written notice sent to the other Party at the
last recorded address of that Party.

14.Source of Funds.  The Company and the Bank shall be jointly and severally
liable for all payments and benefits to be provided pursuant to the terms of
this Agreement.  All payments provided in this Agreement shall be timely paid in
cash or check from the general funds of the Company or the Bank; provided,
however,

9

--------------------------------------------------------------------------------

 

that to the extent that any payments and benefits provided for in this Agreement
are paid to or received by the Executive from either the Company or the Bank,
such payments and benefits shall not also be an obligation of the other, with
the intent that there not be any duplication of benefits.

15.Tax Withholding.  The Employer shall provide for the withholding of any taxes
required to be withheld by federal, state or local law with respect to any
payment in cash, shares of stock and/or other property made by or on behalf of
the Employer to or for the benefit of the Executive under this Agreement or
otherwise.  The Employer may, at its option: (a) withhold such taxes from any
cash payments owing to the Executive hereunder, (b) require the Executive to pay
to the Employer in cash such amount as may be required to satisfy such
withholding obligations and/or (c) make other satisfactory arrangements with the
Executive to satisfy such withholding obligations.

16.Applicable Law.  All questions concerning the construction, validity and
interpretation of this Agreement and the performance of the obligations imposed
by this Agreement shall be governed by the internal laws of the State of
Wisconsin applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction.

17.Mandatory Arbitration.  Except as provided in Section 8(d), if any dispute or
controversy arises under or in connection with this Agreement, and such dispute
or controversy cannot be settled through negotiation, the Parties shall first
try in good faith to settle the dispute or controversy by mediation administered
by the American Arbitration Association under its Commercial Mediation
Procedures.  If such mediation is not successful, the dispute or controversy
shall be settled exclusively by arbitration in accordance with the rules of the
American Arbitration Association then in effect.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  Notwithstanding the
foregoing, the Company may resort to the applicable federal or state court, with
proper jurisdiction, located in or nearest to Manitowoc, Wisconsin, for
injunctive and such other relief as may be available in the event that the
Employee engages in conduct, after termination of this Agreement, that amounts
to a violation of the Wisconsin Uniform Trade Secrets Act or amounts to unlawful
interference with the business expectations of the Company or its
Affiliates.  The FDIC may appear at any arbitration hearing but any decision
made thereunder shall not be binding on the FDIC.

18.Service of Process.  Each Party may be served with process in any manner
permitted under State of Wisconsin law, or by United States registered or
certified mail, return receipt requested.

19.Entire Agreement; Severability.  This Agreement constitutes the entire
agreement between the Executive and the Employer concerning the subject matter
hereof, and supersedes all prior negotiations, undertakings, agreements and
arrangements with respect thereto, whether written or oral.  If a court of
competent jurisdiction determines that any provision of this Agreement is
invalid or unenforceable, then the invalidity or unenforceability of that
provision shall not affect the validity or enforceability of any other provision
of this Agreement and all other provisions shall remain in full force and
effect.  The various covenants and provisions of this Agreement are intended to
be severable and to constitute independent and distinct binding
obligations.  Without limiting the generality of the foregoing, if the scope of
any covenant contained in this Agreement is too broad to permit enforcement to
its full extent, such covenant shall be enforced to the maximum extent permitted
by law, and the Parties hereby agree that such scope may be judicially modified
accordingly.

20.No Assignment.  The Executive’s rights to receive payments or benefits under
this Agreement shall not be assignable or transferable whether by pledge,
creation of a security interest or otherwise, other than a transfer by will or
by the laws of descent or distribution.  In the event of any attempted
assignment or transfer contrary to this Section, the Employer shall have no
liability to pay any amount so attempted to be assigned or transferred.  This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

10

--------------------------------------------------------------------------------

 

21.Successors.  This Agreement shall be binding upon and inure to the benefit of
the Employer, its successors and assigns (including, without limitation, any
company into or with which the Employer may merge or consolidate).  The Employer
agrees that it will not affect the sale or other disposition of all or
substantially all of its assets unless either (a) the person or entity acquiring
the assets, or a substantial portion of the assets, shall expressly assume by an
instrument in writing all duties and obligations of the Employer under this
Agreement, or (b) the Employer shall provide, through the establishment of a
separate reserve, for the payment in full of all amounts which are or may
reasonably be expected to become payable to the Executive under this Agreement.

22.Execution in Counterparts.  This Agreement may be executed by the Parties in
two (2) or more counterparts, each of which shall be deemed to be an original,
but all such counterparts shall constitute one (1) and the same instrument, and
all signatures need not appear on any one (1) counterpart.

23.Prior Understandings.  This Agreement embodies the entire understanding of
the Parties and supersedes all other oral or written agreements or
understandings between them regarding the subject matter hereof, including but
not limited to the Prior Employment Agreement.  No change, alteration or
modification hereof may be made except in writing, signed by each of the
Parties.  The headings in this Agreement are for convenience of reference only
and shall not be construed as part of this Agreement or to limit or otherwise
affect the meaning hereof.

24.Code Section 409A.  

(a)To the extent any provision of this Agreement or action by the Employer would
subject the Executive to liability for interest or additional taxes under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), it
shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Employer.  It is intended that this Agreement will comply with,
or be exempt from, Code Section 409A, and this Agreement shall be administered
accordingly and interpreted and construed on a basis consistent with such
intent.  Notwithstanding any provision of this Agreement to the contrary, no
termination or similar payments or benefits shall be payable hereunder on
account of the Executive’s termination of employment unless such termination
constitutes a “separation from service” within the meaning of Code Section
409A.  For purposes of Code Section 409A, all installment payments of deferred
compensation made hereunder, or pursuant to another plan or arrangement, shall
be deemed to be separate payments.  To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv).  This Agreement may be amended to the
extent necessary (including retroactively) by the Employer to avoid the
application of taxes or interest under Code Section 409A, while maintaining to
the maximum extent practicable the original intent of this Agreement.  This
Section 24 shall not be construed as a guarantee of any particular tax effect
for the Executive’s benefits under this Agreement and the Employer does not
guarantee that any such benefits will satisfy the provisions of Code Section
409A.

(b)Notwithstanding any provision of this Agreement to the contrary, if Executive
is determined to be a Specified Employee as of the Date of Termination, then, to
the extent required pursuant to Code Section 409A, payments due under this
Agreement that are deemed to be deferred compensation shall be subject to a
six-month delay following the Date of Termination; and all delayed payments
shall be accumulated and paid in a lump-sum payment as of the first day of the
seventh month following the Date of Termination (or, if earlier, as of
Executive’s death), with all such delayed payments being credited with interest
(compounded monthly) for this period of delay equal to the prime rate in effect
on the first day of such six-month period (based on the prime rate as reflected
in the Wall Street Journal).  Any portion of the benefits hereunder that were
not otherwise due to be paid during the six-month period following the Date of
Termination shall be paid to Executive in accordance with the payment schedule
established herein.

25.Amendment.  This Agreement may not be amended or modified except by written
agreement signed by the Executive and the Employer

11

--------------------------------------------------------------------------------

 

26.Definitions.  For purposes of this Agreement, the following capitalized terms
shall have the meanings set forth below:

(a)“Accrued Obligations” shall mean, as of the Date of Termination, the sum of
(i) the Executive’s Salary under Section 3(a) earned through the Date of
Termination to the extent not theretofore paid, (ii) the amount of any Incentive
Bonus earned for any completed performance periods (which is a calendar year
performance period as of the Effective Date) to the extent not theretofore paid
(iii) any accrued but unpaid vacation pay for the period ending on the Date of
Termination, and (iv) any incurred but unreimbursed business expenses that are
properly submitted prior to or within thirty (30) days of the Date of
Termination.  For the purpose of this Section 26(a), dollar amounts shall be
deemed to accrue ratably over the period during which they are earned, but no
discretionary compensation shall be deemed earned or accrued unless it has been
specifically approved by the Board in accordance with the applicable plan,
program or policy.

(b)“Average Incentive Bonus” means the total Incentive Bonuses paid (or yet to
be paid) for the 3 most recently completed performance periods divided by 3
(regardless of the number of years employed prior to the Date of Termination;
provided, however, that in the event that the Date of Termination occurs during
a Covered Period, the term “Average Incentive Bonus” shall mean the higher of:
(i) the foregoing amount, or (ii) the Incentive Bonus paid (or yet to be paid)
for the most recently completed performance period.

(c)“Cause” shall mean:

(i)the Executive’s willful and continued failure to substantially perform the
Executive’s duties under this Agreement (other than as a result of physical or
mental illness or injury);

(ii)the Executive’s conviction of, or the pleading of nolo contender to,
embezzlement, fraud or a felony (as evidenced by binding and final judgment,
order or decree of a court of competent jurisdiction, in effect after exhaustion
of all rights of appeal) or such other crime or legal violation which
disqualifies the Executive from serving as an executive officer or director of
the Employer or otherwise substantially impairs the Executive’s ability to
perform the Executive’s duties or responsibilities;

(iii)the Executive’s engagement in one or more unsafe or unsound banking
practices that have a material adverse effect on the Employer;

(iv)the Executive’s removal or permanent suspension from banking pursuant to
Section 8(e) of the FDIA or any other applicable state or federal law;

(v)the Executive’s breach of a fiduciary responsibility in connection with the
Executive’s duties set forth in this Agreement;

(vi)an act or omission by the Executive that leads to a material harm (financial
or reputational) to the Employer or an Affiliate in the community;

(vii)a material breach of Employer policies as may be in effect from time to
time, provided such policies are uniformly applied and enforced;

(viii)the Executive’s material breach of this Agreement; or

(ix)the Executive’s knowing and material violation of any applicable material
law or regulation respecting the business of the Employer that has had, or is
reasonably expected to have, a material adverse effect upon the Employer, on a
consolidated basis.

12

--------------------------------------------------------------------------------

 

For purposes of this Agreement, no act or failure to act, on the Executive’s
part, shall be considered willful if it is done, or omitted to be done, by the
Executive in good faith and with a reasonable belief that the Executive’s action
or omission was in the best interests of the Employer.  

Further, a termination for Cause shall be deemed to have occurred if, after the
Termination, facts and circumstances arising during the course of such
employment or engagement are discovered that would have warranted a termination
for Cause.

Further, with respect to subsections (i), (vi), (vii), and (viii), the Executive
shall be entitled to at least 30 days’ prior written notice of the Employer’s
intention to terminate the Executive’s employment for Cause, which notice shall
specify the grounds for the termination for Cause; and the Executive shall be
provided a reasonable opportunity to cure any conduct or act, if curable,
alleged as grounds for the termination for Cause.

(d)“Change of Control” shall mean the first to occur of the following:

(i)Individuals who, on the Effective Date, constitute the Board (the “Incumbent
Directors”) cease during any 12 month period, for any reason, to constitute at
least a majority of the Board; provided, that any person becoming a director
subsequent to the Effective Date whose election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director;

(ii)Any Person is or becomes a “beneficial owner” (as defined in Exchange Act
Rule 13d-3), directly or indirectly, of securities of the Company representing
more than 50% of the combined voting power of the Company’s then Voting
Securities; provided, that the event described in this paragraph (b) shall not
be deemed to be a Change in Control by virtue of any of the following
acquisitions: (i) by the Company or any Subsidiary; (ii) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary; (iii) by any underwriter temporarily holding securities pursuant to
an offering of such securities; or (iv) pursuant to a “Non-Qualifying
Transaction” (as defined in paragraph (iii), below); or

(iii)The consummation of a merger, consolidation, statutory share exchange, sale
of all or substantially all of the Company’s assets, a plan of liquidation or
dissolution of the Company or similar form of corporate transaction involving
the Company or any of its Subsidiaries that requires the approval of the
Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Transaction”), unless immediately
following such Business Transaction: (i) 50% or more of the total voting power
of (A) the corporation resulting from such Business Transaction (the “Surviving
Corporation”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 95% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Transaction (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Transaction), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Transaction; (ii) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of more than 50% of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation); and (iii) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Transaction were Incumbent

13

--------------------------------------------------------------------------------

 

Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Transaction (any Business Transaction that
satisfies all of the criteria specified in (i), (iii) and (iii) above shall be
deemed to be a “Non-Qualifying Transaction”).

(iv)Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 50% of the Voting Securities as a result of the acquisition of Voting
Securities by the Company which reduces the number of Voting Securities
outstanding; provided, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Voting Securities that increases the
percentage of outstanding Voting Securities beneficially owned by such Person, a
Change in Control of the Company shall then occur.

(v)Further notwithstanding any provision in the foregoing definition of Change
in Control to the contrary, in the event that any Award constitutes deferred
compensation, and the settlement of, or distribution of benefits under such
Award is to be triggered by a Change in Control, then such settlement or
distribution shall be subject to the event constituting the Change in Control
also constituting a “change in control event” under Code Section 409A.

(e)“Covered Period” shall mean the period beginning six (6) prior to the
effective date of the Change of Control and ending two (2) years following such
date.

(f)“Date of Termination” shall mean (i) in the event of a discharge of the
Executive by the Board for Cause, the date specified in such notice of
termination, (ii) in the event of the Executive’s Disability, the date the
Executive is determined to have incurred such Disability, (iii) in the event of
the Executive’s death, the date of the Executive’s death, and (iv) in the case
of any other termination of employment, the date specified in the written notice
provided by the Employer or the Executive to the other.  Applicable notice
period requirements are determined in accordance with Section 4.

(g)“Disability” shall mean means that (i) Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) Executive is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident or health plan covering
employees of the Employer.

(h)“Financial Institution” shall mean any person, firm, partnership,
corporation, trust or other entity that owns or operates, a bank, savings and
loan association, credit union or similar financial institution.

(i)“Good Reason” shall mean any of the following:

(i)a material and adverse change in the nature or scope of the Executive’s
duties and responsibilities (notwithstanding a change in title);

(ii)a material diminution in the Executive’s Salary or Incentive Bonus target,
if applicable, without the Executive’s consent; or

(iii)a change, without the Executive’s written consent, in the location of the
Executive’s principal place of employment with the Employer by more than
twenty‑five (25) miles from the location of Employer’s main office as of the
Effective Date which is not closer to the Executive’s principal residence at the
time of relocation.

14

--------------------------------------------------------------------------------

 

(j)“Monthly Compensation” shall mean one twelfth of the sum of (i) the
Executive’s Salary, and (ii) the Average Incentive Bonus.

(k)“Pro Rata Bonus” means an Incentive Bonus for the year of termination, based
upon the actual performance of the Employer for the year of termination and
prorated based upon the number of days in the calendar year of termination
preceding and including the date of termination, divided by 365; provided
however, that in the event of a termination due to the Executive’s death or
Disability, the term “Pro Rata Bonus” shall mean an amount determined based upon
the amount accrued by the Employer as of the end of the month in which such
termination occurs.

(l)“Restricted Area” means the area that encompasses a 25-mile radius from each
banking or other office location of the Employer and its Affiliates for which
the Executive has provided services during the 12-month period immediately
preceding the executive’s termination; provided, however, that in the event of a
Change in Control, the Restricted Area shall be determined as of the date
immediately preceding the Change in Control.

(m)“Restricted Period” shall mean during the Executive’s employment with the
Employer and for a period of twelve (12) months immediately following the
termination of the Executive’s employment for any reason, whether such
termination occurs during the Term or thereafter; provided, however, that in the
event that the Date of Termination occurs during a Covered Period the
“Restricted Period” shall be reduced to the twelve (12) month period immediately
following the date of the Change in Control for purposes of Section 8(c).

(n)“Restrictive Covenants” shall mean those restrictions individually and
collectively set forth in Section 8.

(o)“Severance Amount” means:

(i)For any Termination that occurs during the Term and not during a Covered
Period shall be an amount equal to the sum of (i) twelve (12) times the
Executive’s Monthly Compensation, plus (ii) a Pro Rata Bonus; or

(ii)For any Termination that occurs during a Covered Period, an amount equal to
the sum of (i) twenty-four (24) times the Executive’s Monthly Compensation, plus
(ii) a Pro Rata Bonus.  

(p)“Specified Employee” means any person who is a “key employee” (as defined in
Code Section 416(i) without regard to paragraph (5) thereof), as determined by
the Company based upon the 12-month period ending on each December 31st (such
12-month period is referred to below as the “identification period”).  If
Executive is determined to be a key employee, Executive shall be treated as a
Specified Employee for purposes of this Agreement during the 12-month period
that begins on the April 1 following the close of the identification
period.  For purposes of determining whether Executive is a key employee,
“compensation” means Executive’s W-2 compensation as reported by the Company for
a particular calendar year.

(q)“Substantial Business Efforts” means marketing, promotional, purchasing,
sales, or solicitation activities undertaken on behalf of the Employer or an
Affiliate, which include (i) in person and voice communications and (ii) either
or both of (A) delivery of a quote, bid, proposal, or request for any of the
foregoing or (B) visits to the site of the actual or potential business
development and other similar meetings or visits (conducted alone or with other
employees of the Employer or an Affiliate), where such activities would enjoy a
reasonable prospect of success in the absence of any breach of this Agreement

(r)“Termination” shall mean termination of the Executive’s employment either:

15

--------------------------------------------------------------------------------

 

(i)by the Employer or its successor, as the case may be, other than a
termination for Cause or any termination as a result of the Executive’s
Disability or death; or

(ii)by the Executive for Good Reason.

(s)“Voting Securities” shall mean any securities that ordinarily possess the
power to vote in the election of directors without the happening of any
precondition or contingency.

27.Construction.  In this Agreement, unless otherwise stated, the following uses
apply: (i) references to a statute shall refer to the statute and any amendments
and any successor statutes, and to all regulations promulgated under or
implementing the statute, as amended, or its successors, as in effect at the
relevant time; (ii) in computing periods from a specified date to a later
specified date, the words “from” and “commencing on” (and the like) mean “from
and including,” and the words “to,” “until,” and “ending on” (and the like) mean
“to, and including”; (iii) references to a governmental or quasi-governmental
agency, authority, or instrumentality shall also refer to a regulatory body that
succeeds to the functions of the agency, authority, or instrumentality;
(iv) indications of time of day shall be based upon the time applicable to the
location of the principal headquarters of the Employer; (v) the words “include,”
“includes,” and “including” (and the like) mean “include, without limitation,”
“includes, without limitation,” and “including, without limitation,” (and the
like) respectively; (vi) all references to preambles, recitals, sections, and
exhibits are to preambles, recitals, sections, and exhibits in or to this
Agreement; (vii) the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,”
(and the like) refer to this Agreement as a whole (including exhibits);
(viii) any reference to a document or set of documents, and the rights and
obligations of the parties under any such documents, means such document or
documents as amended from time to time, and all modifications, extensions,
renewals, substitutions, or replacements thereof; (ix) all words used shall be
construed to be of such gender or number as the circumstances and context
require; (x) the captions and headings of preambles, recitals, sections, and
exhibits appearing in or attached to this Agreement have been inserted solely
for convenience of reference and shall not be considered a part of this
Agreement, nor shall any of them affect the meaning or interpretation of this
Agreement or any of its provisions; and (xi) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.

In Witness Whereof, the Employer has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement, effective
as of the date first written above.

County Bancorp, Inc.By: /s/ Timothy J. SchneiderName: Timothy J. SchneiderTitle:
President

 

Investors Community bank

 

 

 

By: /s/ Timothy J. Schneider

Name:  Timothy J. Schneider
Title:    CEO

 

 

EXECUTIVE

 

 

 

By: /s/ David A. Coggins

        David A. Coggins

 




 

16

--------------------------------------------------------------------------------

 

EXHIBIT A

General Release and Waiver

This General Release and Waiver (“Agreement”) is made and entered into by and
between County Bancorp, Inc. (the “Company”) and ___________ (the “Executive”).

Whereas, the Executive and the Company desire to settle fully and amicably all
issues between them, including any issues arising out of the Executive’s
employment with the Company and the termination of that employment; and

Whereas, the Executive and the Company are parties to that certain Employment
Agreement, made and entered into as of ___________, (the “Employment
Agreement”).

Now, therefore, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, the Executive and the Company (collectively, the “Parties”
and, individually, each a “Party”), intending to be legally bound, hereby agree
as follows:

1.Termination of Employment.  The Executive’s employment with the Company shall
terminate effective as of the close of business on _____________ (the “Date of
Termination”).

2.Compensation and Benefits.  Subject to the terms of this Agreement, the
Company shall compensate the Executive under this Agreement as follows
(collectively, the “Severance Payments”):

(a)Severance Payments.  _______________.

(b)Accrued Salary and Paid Time Off (PTO).  The Executive shall be entitled to a
lump sum payment in an amount equal to the Executive’s earned but unpaid annual
base salary and PTO pay for the period ending on the Date of Termination, with
such payment to be made on the first payroll date following the Date of
Termination.

(c)Executive Acknowledgement.  The Executive acknowledges that, subject to
fulfillment of all obligations provided for herein, the Executive has been fully
compensated by the Company, including under all applicable laws, and that
nothing further is owed to the Executive with respect to wages, bonuses,
severance, other compensation, or benefits.  The Executive further acknowledges
that the Severance Payments (other than (b) above) are consideration for the
Executive’s promises contained in this Agreement, and that the Severance
Payments are above and beyond any wages, bonuses, severance, other compensation,
or benefits to which the Executive is entitled from the Company under the terms
of the Executive’s employment or under any other contract or law that the
Executive would be entitled to absent execution of this Agreement.

(d)Withholding.  The Severance Payments shall be treated as wages and subject to
all taxes and other payroll deductions required by law.

3.Termination of Benefits.  Except as provided in Section 2 above or as may be
required by law, the Executive’s participation in all employee benefit (pension
and welfare) and compensation plans of the Company shall cease as of the Date of
Termination.  Nothing contained herein shall limit or otherwise impair the
Executive’s right to receive pension or similar benefit payments that are vested
as of the Date of Termination under any applicable tax-qualified pension or
other plans, pursuant to the terms of the applicable plan.

A-1

--------------------------------------------------------------------------------

 

4.Release of Claims and Waiver of Rights.  The Executive, on the Executive’s own
behalf and that of the Executive’s heirs, executors, attorneys, administrators,
successors, and assigns, fully releases and discharges the Company, its
predecessors, successors, parents, subsidiaries, affiliates, and assigns, and
its and their directors, officers, trustees, employees, and agents, both in
their individual and official capacities, and the current and former trustees
and administrators of each retirement and other benefit plan applicable to the
employees and former employees of the Company, both in their official and
individual capacities (the “Releasees”) from all liability, claims, demands, and
actions the Executive now has, may have had, or may ever have, whether currently
known or unknown, as of or prior to the Executive’s execution of this Agreement
(the “Release”), including liability claims, demands, and actions:

(a)Arising from or relating to the Executive’s employment or other association
with the Company, or the termination of such employment,

(b)Relating to wages, bonuses, other compensation, or benefits,

(c)Relating to any employment or change in control contract,

(d)Relating to any employment law, including

(i)The United States and State of Wisconsin,

(ii)The Civil Rights Act of 1964,

(iii)The Civil Rights Act of 1991,

(iv)The Equal Pay Act,

(v)The Employee Retirement Income Security Act of 1974,

(vi)The Age Discrimination in Employment Act (the “ADEA”),

(vii)The Americans with Disabilities Act,

(viii)Executive Order 11246, and

(ix)Any other federal, state, or local statute, ordinance, or regulation
relating to employment,

(e)Relating to any right of payment for disability,

(f)Relating to any statutory or contractual right of payment, and

(g)For relief on the basis of any alleged tort or breach of contract under the
common laws of the State of Wisconsin, or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, and negligence.

The Executive acknowledges that the Executive is aware that statutes exist that
render null and void releases and discharges of any claims, rights, demands,
liabilities, actions, and causes of action that are unknown to the releasing or
discharging party at the time of execution of the release and discharge.  The
Executive waives, surrenders, and shall forego any protection to which the
Executive would otherwise

A-2

--------------------------------------------------------------------------------

 

be entitled by virtue of the existence of any such statutes in any jurisdiction,
including the State of Wisconsin.

5.Exclusions from General Release.  Excluded from the Release are any claims or
rights (i) that cannot be waived by law, (ii) to indemnification from the
Company pursuant to the Employment Agreement, the Company’s bylaws, or any
charter provision, (iii) to coverage under any applicable directors’ and
officers’ liability insurance coverage for the Company or any affiliate, or (iv)
to file a charge with an administrative agency or participate in any agency
investigation.  The Executive is, however, waiving the right to recover any
money in connection with a charge or investigation.  The Executive is also
waiving the right to recover any money in connection with a charge filed by any
other individual or by the Equal Employment Opportunity Commission or any other
federal or state agency.

6.Covenant Not to Sue.

(a)A “covenant not to sue” is a legal term that means the Executive promises not
to file a lawsuit in court.  It is different from the release of claims and
waiver of rights contained in Section 4 above.  Besides waiving and releasing
the claims covered by Section 4 above, the Executive shall never sue the
Releasees in any forum for any reason covered by the Release.  Notwithstanding
this covenant not to sue, the Executive may bring a claim against the Company to
enforce this Agreement, to challenge the validity of this Agreement under the
ADEA or for any claim that arises after execution of this Agreement.  If the
Executive sues any of the Releasees in violation of this Agreement, the
Executive shall be liable to them for their reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other litigation
costs incurred in defending against the Executive’s suit.

(b)If the Executive has previously filed any lawsuit against any of the
Releasees, the Executive shall immediately take all necessary steps and execute
all necessary documents to withdraw or dismiss such lawsuit to the extent the
Executive’s agreement to withdraw, dismiss, or not file a lawsuit would not be a
violation of any applicable law or regulation.

7.Whistleblower Reporting and Recovery.  Notwithstanding any provision in this
Release to the contrary, Executive is not waiving the right to report possible
securities law violations to the Securities and Exchange Commission or other
governmental agencies or the right to receive any resulting whistleblower awards

8.Representations by Executive.  The Executive warrants that the Executive is
legally competent to execute this Agreement and that the Executive has not
relied on any statements or explanations made by the Company or its
attorneys.  The Executive acknowledges that the Executive has been afforded the
opportunity to be advised by legal counsel regarding the terms of this
Agreement, including the Release.  The Executive acknowledges that the Executive
has been offered at least twenty-one 21 days to consider this Agreement.  After
being so advised, and without coercion of any kind, the Executive freely,
knowingly, and voluntarily enters into this Agreement.  The Executive
acknowledges that the Executive may revoke this Agreement within seven (7) days
after the Executive has signed this Agreement and acknowledges understanding
that this Agreement shall not become effective or enforceable until seven (7)
days after the Executive has signed this Agreement (the “Effective Date”), as
evidenced by the date set forth below the Executive’s signature on the signature
page hereto.  Any revocation must be in writing and directed to the Chief
Executive Officer.  If sent by mail, any revocation must be postmarked within
the seven-day period described above and sent by certified mail, return receipt
requested.

9.Restrictive Covenants.  Section 8 of the Employment Agreement (entitled
“Restrictive Covenants”) shall continue in full force and effect as if fully
restated herein.

A-3

--------------------------------------------------------------------------------

 

10.Non-Disparagement.  The Parties shall not engage in any disparagement or
vilification of the other Party, and shall refrain from making any false,
negative, critical, or disparaging statements, implied or expressed, concerning
the other Party, including regarding management style, methods of doing
business, the quality of products and services, role in the community, or
treatment of employees.  The Parties shall do nothing that would damage the
other Party’s business reputation or goodwill.

11.Company Property.

(a)The Executive shall return to the Company all information, property, and
supplies belonging to the Company or any of its affiliates, including any
confidential or proprietary information, Company autos, keys (for equipment or
facilities), laptop computers and related equipment, cellular phones, smart
phones or PDAs (including SIM cards), security cards, corporate credit cards,
and the originals and all copies of all files, materials, and documents (whether
in tangible or electronic form) containing confidential or proprietary
information or relating to the business of the Company or any of its affiliates.

(b)The Executive shall not, at any time on or after the Date of Termination,
directly or indirectly use, access, or in any way alter or modify any of the
databases, e-mail systems, software, computer systems, or hardware or other
electronic, computerized, or technological systems of the Company or any of its
affiliates.  The Executive acknowledges that any such conduct by the Executive
would be illegal and would subject the Executive to legal action by the Company,
including claims for damages and/or appropriate injunctive relief.

12.No Admissions.  The Company denies that the Company or any of its affiliates,
or any of their employees or agents, has taken any improper action against the
Executive, and this Agreement shall not be admissible in any proceeding as
evidence of improper action by the Company or any of its affiliates or any of
their employees or agents.

13.Confidentiality of Agreement.  The Executive shall keep the existence and the
terms of this Agreement confidential, except for The Executive’s immediate
family members and the Executive’s legal and tax advisors in connection with
services related hereto and except as may be required by law or in connection
with the preparation of tax returns.

14.Non-Waiver.  The Company’s waiver of a breach of this Agreement by the
Executive shall not be construed or operate as a waiver of any subsequent breach
by the Executive of the same or of any other provision of this Agreement.

15.Applicable Law; Mandatory Arbitration and Equitable Relief.  All questions
concerning the construction, validity, and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by Sections 16 and 17 of the Employment Agreement as if restated herein in their
entirety.

16.Legal Fees.  In the event that either Party commences mediation, arbitration,
litigation, or any similar action to enforce or protect such Party’s rights in
accordance with and under this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs
(including the costs of experts, evidence, and counsel) and other costs relating
to such action, in addition to all other entitled relief, including damages and
injunctive relief.

17.Entire Agreement.  This Agreement sets forth the entire agreement of the
Parties regarding the subject matter hereof, and shall be final and binding as
to all claims that have been or could have been advanced on behalf of the
Executive pursuant to any claim arising out of or related in any way to the
Executive’s employment with the Company and the termination of that employment.

A-4

--------------------------------------------------------------------------------

 

18.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.

19.Successors.  This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns.

20.Enforcement.  The provisions of this Agreement shall be regarded as divisible
and separable and if any provision should be declared invalid or unenforceable
by a court of competent jurisdiction, the validity and enforceability of the
remaining provisions shall not be affected thereby.  If the scope of any
restriction or requirement contained in this Agreement is too broad to permit
enforcement of such restriction or requirement to its full extent, then such
restriction or requirement shall be enforced to the maximum extent permitted by
law, and the Executive hereby consents that any court of competent jurisdiction
may so modify such scope in any proceeding brought to enforce such restriction
or requirement.

21.Construction.  In this Agreement, unless otherwise stated, the following uses
apply: (a) references to a statute refer to the statute and any amendments and
any successor statutes, and to all regulations promulgated under or implementing
the statute, as amended, or its successors, as in effect at the relevant time;
(b) in computing periods from a specified date to a later specified date, the
words “from” and “commencing on” (and the like) mean “from and including, “ and
the words “to,” “until,” and “ending on” (and the like) mean “to, and
including”; (c) references to a governmental or quasi-governmental agency,
authority, or instrumentality also refer to a regulatory body that succeeds to
the functions of the agency, authority, or instrumentality; (d) the words
“include,” “includes,” and “including” (and the like) mean “include, without
limitation,” “includes, without limitation,” and “including, without
limitation,” (and the like) respectively; (e) all references to preambles,
recitals, sections, and exhibits are to preambles, recitals, sections, and
exhibits in or to this Agreement; (f) the words “hereof,” “herein,” “hereto,”
“hereby,” “hereunder,” (and the like) refer to this Agreement as a whole
(including exhibits); (g) any reference to a document or set of documents, and
the rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and all modifications,
extensions, renewals, substitutions, or replacements thereof; (h) all words used
shall be construed to be of such gender or number as the circumstances and
context require; (i) the captions and headings of preambles, recitals, sections,
and exhibits appearing in or attached to this Agreement have been inserted
solely for convenience of reference and shall not be considered a part of this
Agreement, nor shall any of them affect the meaning or interpretation of this
Agreement or any of its provisions; and (j) all accounting terms not
specifically defined herein shall be construed in accordance with GAAP.

In witness whereof, the Parties have duly executed this Agreement as of the
dates set forth below their respective signatures below.

County Bancorp, Inc.

By:
Name:
Title:

Executive


 

 

A-5